SIMPSON, J.
This action is detinue, brought by the appellee against the appellant, for certain personal property which was covered by certain mortgages executed by the defendant and owned by the plaintiff. The defendant was under the age of 21 years, but over the age of 18, when said mortgages were executed. The plea was the general issue, but the defendant introduced •proof of his age, and the plaintiff introduced the petition in the chancery court to relieve the defendant of the disabilities of nonage, together with the proceedings thereon, including the decree.
*258The only points argued by the appellant are: First,, that the decree is void, because, instead of decreeing that the minor is relieved of the disabilities of nonage, it decrees “that petitioner is entitled to relief, and said minor, S. C. Ketchnm, is authorized to sue and be sued, contract and be contracted with, buy and sell and convey real estate, and generally do and perform all acts which said minor could lawfully do and perform, if he were 21 years of age;” and, second, that it is void because it has never been filed in the office of the probate judge.
As to the first, the statute does not prescribe the form of the decree, but merely provides that, if “the court shall be satisfied that it will be to the interest of such minor to be relieved from the disabilities, the court shall thereupon decree accordingly, and such decree shall have the effect of investing such minor with the right to sue and to be.sued, contract and be contracted with, to buy, sell and convey real estate, and generally, to do and perform all acts which such minor could lawfully do if 21 yeras of age,” unless the court chooses to limit it. Civ. Code 1896, § 833. If the decree had merely been that said minor is relieved of the disabilities of nonage, the effect of it would have been to confer the identical privileges which the decree specifically confers. It is an axiom in mathematics — and there is no reason why it is not true in law — that “things which are equal to the same thing are equal to each other.” We hold this decree to be valid.
; As to the ’second point, the statute provides that “every minor, relieved of the disabilities of nonage * * miist file a certified copy of the decree,” etc. Civ. Code 1896, § 835. The statute does not provide that the decree shall not go into effect until the copy is filed, but, on the contrary, it is the “minor relieved of the dis*259abilities” wbo files it. In other words, it is not nntil fie is relieved of tfie disabilities by tfie decree that fie can file it. Whenever tfie decree is rendered fie is relieved. This construction is further strengthened by tfie fact that tfie section, as it stood in tfie Civil Code of 1886 (section 2363), provided that tfie decree should not have effect until it was filed in tfie office of tfie probate judge, and that clause was dropped from tfie section as it was carried forward into the present Code.
There was no error in tfie action of tfie court in admitting tfie certified transcript of tfie proceeding in tfie chancery court, nor in giving tfie general charge for tfie plaintiff.
Tfie judgment of the court- is affirmed.
Tyson, C. J., and Anderson and Denson, JJ., concur.